 

Exhibit 10.88

 

Employment Agreement

 

This Employment Agreement (“Agreement”) is made in the State of Arizona by and
between Thomas C. LaVoy (“Executive”) and IsoRay, Inc. a Minnesota corporation
(the “Company”).

 

WHEREAS, the Company is engaged in the business of providing innovative
solutions for the treatment of malignancies using medical isotopes (the
“Business”); and

 

WHEREAS, the parties desire that the Company retain Executive under the terms
and conditions set forth in this Agreement; and

 

WHEREAS, the parties desire to express their mutual agreements, covenants,
promises, and understandings in a written agreement;

 

NOW THEREFORE, in consideration of the premises and the agreements, promises,
covenants, and provisions contained in this Agreement, the parties agree and
declare as follows:

 

1.            Employment. The Company hereby employs Executive and Executive
accepts employment under the terms and conditions of this Agreement.

 

2.            Position and Duties.

 

a.       Executive will faithfully and diligently serve the Company to the best
of his ability in his positions as Chief Executive Officer and Chairman of the
Board of Directors (the “Board”) and in the performance of such other duties and
responsibilities as the Company may assign to him.

 

b.       Executive will devote his full professional time, attention, and
energies to the performance of his duties for the Company, and will not, during
his employment under this Agreement, engage in any other business activity,
whether or not for profit, except for passive investments in firms or businesses
that do not compete with the Company, without the advance written and signed
consent of the Company. Notwithstanding this Section 2(b), Executive will be
permitted to serve as a director of not for profit and for profit businesses
that do not compete with the Company. In addition, Executive shall have until
April 30, 2016 to provide services on an as needed basis to his former employer
to assist with his transition from that company so long as Executive does not
devote more than ten hours per week to this activity.

 

c.       Executive warrants that during the term of his employment under this
Agreement, he will not do any act or engage in any conduct, or permit, condone,
or acquiesce in any act or conduct of other persons, that he knew for should
have known could cause the Company to be in violation of any law or statute, and
Executive agrees to indemnify and hold the Company harmless against any and all
liabilities, claims, damages, fees, losses, and expenses of any kind or nature
whatsoever attributable directly or indirectly to a violation of this warranty.

 

   

 

 

d.       The Company acknowledges that Executive’s principal place of residence
is Scottsdale, Arizona and that the Company shall not require Executive to
relocate his principal place of residence in furtherance of his employment;
provided, however, that Executive agrees and acknowledges that Executive will be
expected to travel to Company locations regularly as part of his duties. More
specifically, the Company may impose a minimum number of days Executive shall be
required to spend in Richland, Washington, subject to Executive’s consent if
greater than five (5) days per month.

 

e.       Executive agrees to comply with the policies and procedures of the
Company as may be adopted and changed from time to time, including without
limitation, those described in the Company’s employee handbook, Code of Ethics
for Chief Executive Officer & Senior Financial Officers, and Code of Conduct and
Ethics. If this Agreement conflicts with such policies or procedures, this
Agreement will control.

 

f.       As an officer of the Company, Executive owes a duty of care and loyalty
to the Company as well as a duty to perform such duties in a manner that is in
the best interests of the Company.

 

3.            Compensation and Benefits. For and in consideration of all
services rendered under this Agreement, the Company will compensate Executive as
follows:

 

a.       Salary. During the term of Executive’s employment under this Agreement,
Executive will be compensated on the basis of an annual salary of $300,000,
payable in accord with the Company’s standard payroll practices.

 

b.       Bonus. In addition to Executive’s base salary (Section 3(a)),
throughout his employment, Executive will be eligible for an annual
discretionary bonus as periodically established by the Board (the “Annual
Bonus”), based upon metrics that will be established by the Board in its sole
discretion. If Executive becomes entitled to an Annual Bonus for any calendar
year under this Section 3(b), such bonus shall be paid to him by the Company
within two and one-half (2-1/2) months after the end of the calendar year in
which Executive earned that bonus.

 

c.       Stock Options. Executive shall be eligible to participate in and
receive stock options as defined by the relevant plan. Executive shall be issued
250,000 stock options as of the Effective Date (as defined below). The options
granted will have an exercise price equal to the fair market value on the date
of grant as defined under the relevant plan and shall vest immediately.

 

d.       Expenses. The Company will reimburse Executive for all reasonable and
necessary expenses that Executive incurs in carrying out his duties under this
Agreement in accordance with the Company reimbursement policies as in effect
from time to time, provided that Executive presents to the Company from time to
time an itemized account of such expenses in such form as the Company may
require.

 

e.       Paid Time Off. Executive shall be granted four (4) weeks of paid time
off during each full calendar year worked by Executive. Such paid time shall
include time off for sickness, vacation, or personal reasons. The time or times
during which leave may be taken shall be by mutual agreement of the Company and
Executive. Whenever possible, the Company agrees to accommodate and grant
Executive’s request for time. Executive may not borrow against future time.
Unused paid time in any year during the term hereof requires approval by the
Company to be carried over to any subsequent year.

 

 -2- 

 

 

 

4.            Term/Termination Of Employment.

 

a.       Initial Term. Executive’s employment under this Agreement will commence
on February 15, 2016 (“Effective Date”), and will continue for a period of three
(3) years (the “Initial Term”). Thereafter, this Agreement shall renew only upon
thirty (30) days written notice as provided in Section 4(b).

 

b.       Renewal. Upon at least thirty (30) days written notice prior to the end
of the Initial Term, and subject to the provisions for termination set forth
below, the term of Executive’s employment under this Agreement will extend
thereafter for a period of one year (the “Renewal Term”). Upon the expiration of
such subsequent term and any term renewed hereunder, and subject to the
provisions for termination set forth below, the term of Executive’s employment
under this Agreement will require thirty (30) days written notice of renewal for
each successive Renewal Term of one-year.

 

c.       Termination. This Agreement and Executive’s employment may be
terminated by any of the following events:

 

i.            Expiration of the Initial Term or any Renewal Term without further
renewal of the term;

 

ii.          Mutual written agreement between Executive and the Company at any
time;

 

iii.         Executive’s death;

 

iv.         Executive’s Disability which renders Executive unable to perform the
essential functions of Executive’s job even with reasonable accommodation.
“Disability” means a physical or mental condition entitling Executive to
benefits under the applicable long-term disability plan of the Company or any of
its Subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended and the rules and regulations promulgated thereunder (the “Code”)) or as
determined by the Company in accordance with applicable laws. Notwithstanding
the foregoing, to the extent that (i) any payment under this Agreement is
payable solely upon the Executive’s Disability and (ii) such payment is treated
as “deferred compensation” for purposes of Code Section 409A, Disability shall
have the meaning provided in Section 1.409A-3(i)(4) of the Treasury Regulations.
“Subsidiary” means a corporation, partnership or other entity of which a
majority of the voting interests of such corporation, partnership or other
entity are at the time owned directly or indirectly through one or more
intermediaries or Subsidiaries, or both, by the Company.

 

v.          By the Company For Cause as defined in Section 4(d) below;

 

vi.         Resignation by Executive without Good Reason as defined in Section
4(e) below;

 

 -3- 

 

 

 

vii.        Termination without cause, which shall mean any termination of
employment by the Company which is not defined in Section 4(c)(i) through
Section 4(c)(vi) above; or

 

viii.       Resignation by Executive with Good Reason.

 

d.       Termination For Cause. The Company may terminate Executive’s employment
under this Agreement immediately upon the occurrence of any of the following
events (each, a “For Cause” termination):

 

i.          Executive’s gross inattention to or neglect of, or gross negligence
or incompetence in the performance of, duties assigned to him under this
Agreement;

 

ii.          Executive’s acceptance of any other employment;

 

iii.         Executive’s conviction by a court of or plea of guilty or nolo
contendere to fraud, dishonesty, or other acts of misconduct in rendering
services on behalf of the Company;

 

iv.         Any deliberate or unauthorized action or omission by Executive that
causes or may cause the Company to breach obligations under any contract;

 

v.          Executive’s material breach of any covenant, promise, provision, or
obligation of this Agreement.

 

e.       Voluntary Termination. Executive may voluntarily terminate his
employment hereunder by giving at least thirty (30) days prior written notice to
the Board of his intention to terminate employment. Such notice must specify the
end of a calendar month as the termination date. Notwithstanding the foregoing,
if Executive voluntarily terminates his employment hereunder for Good Reason (as
defined below) Executive shall be entitled to the severance benefits payable
under Section 5(b)(i) below. “Good Reason” shall mean, without Executive’s
express written consent a material, adverse change in the Executive’s title,
authority, duties or responsibilities (other than temporarily while Executive is
physically or mentally incapacitated or as required by applicable law).
Executive cannot terminate his employment for Good Reason unless he has provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for Good Reason within twenty (20) days of the initial
existence of such grounds and the Company has had twenty (20) days from the date
on which such notice is provided to cure such circumstances. If the Company
fails to cure the event giving rise to Good Reason within the twenty (20) day
cure period, Executive may terminate his employment for Good Reason, provided
that if Executive does not terminate his employment for Good Reason within
twenty (20) days after the end of the Company’s twenty (20) day cure period,
Executive will be deemed to have waived his right to terminate for Good Reason
with respect to such grounds.

 

5.            Company’s Post-Termination Obligations.

 

a.            Termination under Sections 4(c)(i), 4(c)(iii), 4(c)(iv), 4(c)(v)
and 4(c)(vi).

 

 -4- 

 

 

 

i.            If Executive’s employment terminates for any of the reasons set
forth in Sections 4(c)(i), 4(c)(iii), 4(c)(iv), 4(c)(v) and 4(c)(vi) above, then
the Company will pay Executive (1) all accrued but unpaid wages, based on
Executive’s then current base salary, through the termination date, (2) all
approved, but unreimbursed, business expenses, provided that a request for
reimbursement of business expenses is submitted in accordance with the Company’s
policies and submitted within five (5) business days of Executive’s termination
date, and (3) all earned and accrued but unpaid bonuses. Amounts payable
pursuant to this Section 5(a)(i) above shall be paid within thirty (30) days of
the Executive’s termination date.

 

b.       Termination Under Sections 4(c)(ii), 4(c)(vii) and 4(c)(viii).

 

i.            If Executive’s employment terminates for any of the reasons set
forth in Sections 4(c)(ii), 4(c)(vii) and 4(c)(viii) above, then the Company
will pay Executive (1) all accrued but unpaid wages through the termination
date, based on Executive’s base salary ; (2) the Monthly Compensation (as
defined below) for each one month period for the longer of (A) twelve (12)
months and (B) the remainder of the then-current Initial Term or Renewal Term,
as applicable; (3) all accrued but unpaid paid time off through the termination
date, based on Executive’s then current base salary; (4) all approved, but
unreimbursed, business expenses, provided that a request for reimbursement of
business expenses is submitted in accordance with the Company’s policies and
submitted within five (5) business days of Executive’s termination date; and (5)
all earned and accrued but unpaid bonuses. Executive shall continue to
participate in the Company’s current benefit programs on the same terms and
conditions as active employees and in accordance with the terms of those
programs through the remainder of the then-current Initial Term or Renewal Term,
as applicable, to the extent permitted under the terms of those programs and
applicable law. “Monthly Compensation” shall be equal to the greater of (x) the
average of the total monthly compensation reported on Executive’s tax returns
and attributed to Executive by the Company, which was paid to Executive by the
Company for the two (2) years preceding year of the date in which the
termination occurred or (y) the preceding calendar year reported on Executive’s
tax returns and attributed to Executive by the Company but in each of this
Section 5(b)(i)(x) or (y) adding back in contributions made to deferred
compensation plans and group insurance plans of the Company.

 

ii.          The cash amounts or benefits payable under this Section 5(b) shall
be paid ratably according to the regularly scheduled payroll practices of the
Company following the expiration of the Severance Delay Period, with the
payments provided in subsections (1), (3), (4) and (5) of Section 5(b)(i)
payable within thirty (30) days, and the payments provided in Section 5(b)(i)(2)
to be paid over the relevant time periods specified in those subsections.
“Severance Delay Period” means, except as otherwise modified by the application
of Section 13(b), the period beginning on the date of the Executive’s
termination of employment with the Company and ending on the thirtieth (30th)
day thereafter. Notwithstanding the foregoing, in the event that the Executive’s
termination of employment occurs in connection with an exit incentive program or
other employment termination program offered to a group or class of employees,
as defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Severance Delay Period shall mean the period beginning on the date of the
Executive’s termination of employment with the Company and ending on the
sixtieth (60th) day thereafter.

 

 -5- 

 

 

 

iii.         Except as set forth in this Section 5(b), the Company shall have no
other obligations to Executive for termination pursuant to Sections 4(c)(ii),
4(c)(vii) and 4(c)(viii).

 

c.       The Company’s obligation to provide the payments set forth in Section
5(a) and Section 5(b) above shall be conditioned upon the following (the
“Separation Conditions”):

 

i.           Executive’s (or, in the case of Executive’s death or Disability,
Executive’s estate or trustee, as applicable) execution prior to the expiration
of the Severance Delay Period (and the expiration of any applicable revocation
period) of a separation agreement in a form prepared by the Company, which will
include a general release from liability so that Executive will release the
Company and its Subsidiaries from any and all liability and claims of any kind
as permitted by law; and

 

ii.          Executive’s compliance with the restrictive covenants (Sections
6-9) and all post-termination obligations, including, but not limited to, the
obligations contained in this Agreement.

 

iii.         If Executive refuses to execute (or revokes) an effective
separation agreement as set forth in Section 5(c) above prior to the expiration
of the Severance Delay Period (or if any applicable revocation period has not
yet ended prior to such time), the Company will not provide any payments or
benefits to Executive under Section 5(a) and Section 5(b) until such separation
agreement is executed and becomes effective; provided that if the period during
which Executive can execute an separation agreement (or revoke a previously
executed separation agreement) spans two calendar years, the payment will
automatically commence in the later of the two years, regardless of the year in
which Executive executes the separation agreement. The Company’s obligation to
make the separation payments set forth in Section 5(a) and Section 5(b) shall
terminate immediately upon any breach by Executive of any post-termination
obligations to which Executive is subject.

 

iv.         Except as provided in this 5, following termination of Executive’s
employment pursuant to Section 4, and except as provided in Section 11 in the
event of a Change of Control, the Company shall have no other obligations for
compensation of Executive.

 

d.       Set-Off. If Executive has any outstanding obligations to the Company
upon the termination of Executive’s employment for any reason, Executive hereby
authorizes the Company to deduct any amounts owed to the Company from
Executive’s final paycheck and/or any amounts that would otherwise be due to
Executive, including under Section 6 or Section 11, but only to the extent such
set-off is made in accordance with Treasury Regulation 1.409A-3(j)(4)(xiii). No
other set-off shall be permitted under this Agreement.

 

 -6- 

 

 

 

6.            Confidential Commercial Information.

 

a.       Executive acknowledges that he will be entrusted with price lists,
customer lists, customer contact information, information about customer
transactions, development and research work, marketing programs, plans, and
proposals, and data contained within internally employed software, data bases,
and computer operations developed by or for the Company (“Confidential
Commercial Information”); provided, however, that for the purposes of this
Agreement Confidential Commercial Information does not include information
(i) that was publicly available prior to Executive’s disclosure or use thereof;
or (ii) that Executive lawfully received from some person who was not under any
obligation of confidentiality with respect thereto; (iii) that becomes publicly
available other than as the result of any breach of this Agreement by Executive;
or (iv) that is generally known to or readily ascertainable by proper means by
other persons who can obtain economic value from its disclosure or use.
Executive acknowledges that Confidential Commercial Information derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and that the Company has
made efforts that are reasonable under the circumstances to maintain the secrecy
of Confidential Commercial Information.

 

b.       Executive acknowledges that he has been instructed by the Company to,
and agrees that he will, maintain the Company’s Confidential Commercial
Information in a confidential manner. During his employment, Executive will not,
directly or indirectly, disclose any Confidential Commercial Information to any
person or entity not authorized by the Company to receive or use such
Confidential Commercial Information. After the termination of Executive’s
employment, for whatever reason and by whatever party, Executive will not,
directly or indirectly, use or disclose to any person or entity any Confidential
Commercial Information without the prior written authorization of the Company.

 

c.       All documents and other tangible property relating in any way to the
business of the Company that Executive develops or that come into his possession
during his employment are the property of the Company, and Executive will return
all such documents and tangible property to the Company upon the termination of
his employment, or at such earlier time as the Company may request.

 

d.       Executive acknowledges that all of the commercially available software
that the Company uses on its computer system that was not developed specially by
or for the Company is either owned or licensed for use by the Company, and that
the use of such software is governed strictly by the explicit terms and
conditions of licensing agreements between the Company and the publisher of the
software, and Executive agrees to adhere to those terms and conditions.
Executive will not copy, duplicate, download, transfer, or otherwise make
personal use of any software on the Company’s computer system without the
Company’s express, written consent.

 

e.       Executive represents that to the best of his knowledge, the performance
of all the terms of this Agreement and of his duties as an employee of the
Company will not breach any agreement to keep in confidence any proprietary
information that he acquired in confidence prior to his employment under this
Agreement, and that Executive has not entered into, and agrees that he will not
enter into, any agreement either written or oral in conflict with this
Agreement. Executive represents that to the best of his knowledge, Executive has
not brought and will not bring with him to the Company or use in the performance
of his responsibilities at the Company any materials or documents of a former
employer that are not generally available to the public, unless Executive has
obtained express written authorization from the former employer for their
possession and use. Executive represents that he has delivered to the Company a
true and correct copy of any employment, proprietary information,
confidentiality, or non-competition agreement to which he is or was a party with
any former employers, and that is or may be in effect as of the date hereof.
Executive has been instructed not to breach any obligation of confidentiality
that he may have to any former employer, and agrees that he will not commit any
such breach during employment with the Company.

 

 -7- 

 

 

 

7.            Inventions and Copyrights.

 

a.       Executive acknowledges that, as a part of his duties, during his
employment, he may develop discoveries, concepts, and ideas concerning or
relating to the Business, whether or not patentable, including without
limitation processes, methods, formulas, and techniques, as well as improvements
thereof or know-how related thereto, and concerning any present or prospective
activities of the Company that are published before such discoveries, concepts,
and ideas (“Inventions”).

 

b.       Executive will fully disclose and will continue to disclose to the
Company all Inventions that he makes or conceives, in whole or in part, at this
time or during his employment with the Company.

 

c.       Any and all Inventions will be the absolute property of the Company or
its designees and, at the request of the Company and at its expense, but without
additional compensation, Executive will make application in due form for United
States patents and foreign patents on such Inventions, and will assign to the
Company all his right, title, and interest in such Inventions, and will execute
any and all instruments and do any and all acts necessary or desirable in
connection with any such application for patents or in order to establish and
perfect in the Company the entire right, title, and interest in such Inventions,
patent applications, or patents, and also execute any instrument necessary or
desirable in connection with any continuations, renewals, or reissues thereof or
in the conduct of any related proceedings or litigation.

 

d.       The Company will own the copyright in all materials created by
Executive relating to the Business and eligible for copyright (which will be
deemed work made-for-hire). The Company will have the right to apply for
copyright registration, including any renewals or extension, whether under the
laws of the U.S. or any country having jurisdiction over the copyright.
Executive agrees to execute any documents necessary or appropriate for such
registration. The Company will also own any trademark, service mark or trade
name created by Executive (alone or in conjunction with others) for the Company
and used to identify any present or future product, service, activity,
operation, or function of the Company. The Company may obtain trademark or
service mark protection of the Company’s rights including, at the Company’s
discretion, state, federal and international registration. The Company will own
all right, title, and interest in and to all results and the work product of
Executive’s services for the Company (all of which will be deemed proprietary),
free of any reserved rights by Executive, whether or not specifically enumerated
in this Agreement.

 

 -8- 

 

 

 

8.            Post-Employment Restrictions.

 

a.       Following the termination of Executive’s employment, for whatever
reason and by whatever party, and during any Restrictive Period, Executive will
not, directly or indirectly, on his own behalf or on behalf of any other person
or entity:

 

i.           enter into or engage in any business that provides Competitive
Products or Competitive Services within the Restricted Areas;

 

ii.          solicit or accept orders for Competitive Products from any person
or entity upon whom he called or with whom he had direct or indirect contact on
behalf of the Company and who at the time of such conduct is a customer or
client of the Company;

 

iii.         solicit or accept orders for Competitive Products from any person
or entity who was a customer or client of the Company during his engagement and
who at the time of such conduct is a customer or client of the Company;

 

iv.         solicit or accept orders for Competitive Products from any person or
entity who at the time of such conduct is a customer or client of the Company;

 

v.          encourage, entice, induce, or influence, directly or indirectly, any
person or entity not to do business with the Company;

 

vi.         encourage, entice, induce, or influence, directly or indirectly, any
person to terminate his or her employment with the Company; or

 

vii.        hire, retain, or offer to hire or retain for the performance of any
service in connection with the marketing, distribution, or sale of any
Competitive Product any person who at the time of such conduct is an employee of
the Company or who was an employee of the Company within the 180-day prior to
such conduct.

 

viii.       solicit or accept orders for Competitive Services from any person or
entity upon whom he called or with whom he had direct or indirect contact on
behalf of the Company and who at the time of such conduct is a customer or
client of the Company;

 

ix.         solicit or accept orders for Competitive Services from any person or
entity who was a customer or client of the Company during his engagement and who
at the time of such conduct is a customer or client of the Company;

 

x.          solicit or accept orders for Competitive Services from any person or
entity who at the time of such conduct is a customer or client of the Company.

 

b.           The Restrictive Periods are: (a) the 90-day period commencing on
the termination of Executive’s employment with the Company (“the First
Restrictive Period”); and (b) the 90-day period commencing on the expiration of
the First Restrictive Period (“the Second Restrictive Period”); and (c) the
90-day period commencing on the expiration of the Second Restrictive Period
(“the Third Restrictive Period”); and (d) the 90-day period commencing on the
expiration of the Third Restrictive Period (“the Fourth Restrictive Period”).

 

 -9- 

 

 

 

c.       The term of any Restrictive Period set forth in this Agreement will be
tolled for any time during which Executive is in violation of any provision of
this Agreement and for any time during which there is pending any action or
arbitration (including any appeal from any final judgment) brought by any
person, whether or not a party to this Agreement, in which action the Company
seeks to enforce this Agreement or in which any person contests the validity of
such agreements and covenants or their enforceability, or seeks to avoid their
performance or enforcement.

 

d.       “Competitive Products” means any supplies, equipment, products, goods,
or services that are similar to or competitive with supplies, equipment,
products, goods, or services that the Company marketed, distributed, or sold
during Executive’s employment with the Company.

 

e.       “Competitive Services” means any services that are similar to any
services that Executive performed for the Company during Executive’s employment
with the Company.

 

f.       The Restrictive Areas are: (1) the area within a 10 air-mile radius of
any location of the Company at which Executive performed services during his
employment under this Agreement; and (2) Maricopa County, Arizona; and (3) the
state of Arizona; and (4) the state of Washington; and (5) the Mountain Time
Zone and the Pacific Time Zone of the United States; and (6) that portion of the
United States west of the Mississippi River; (7) the United States; and (8) any
country in which the Company is conducting business at the time of Executive’s
separation from employment.

 

9.            Non-Disparagement. Executive agrees that during the term of
Executive’s services to the Company, and at any time thereafter, not to make or
communicate any comments or other remarks which are negative or derogatory to
the Company or which would tend to disparage, slander, ridicule, degrade, harm
or injure the Company (or any business relationship of the Company) or any
officer, partnership member, or other employee of the Company or its affiliates.

 

10.          Remedies.

 

a.       The parties expressly agree that, in the event of any failure by the
Company to pay any wages to which Executive may become entitled in connection
with his employment in violation of Ariz. Rev. Stat. §§ 23-350 through 23-362,
the amount of Executive’s recovery will be limited to the amount of actual wages
that the court or arbitrator determines to have been unpaid, and,
notwithstanding the provisions of Ariz. Rev. Stat. § 23-355, no greater amount.
Executive hereby expressly waives any remedy that he may have or that may later
become available to his under Ariz. Rev. Stat. § 23-355 for any additional
amounts.

 

b.       Any breach of the duties and obligations imposed upon Executive by this
Agreement would cause irreparable harm to the Company, and the Company could not
be fully compensated for any such breach with money damages. Therefore,
injunctive relief is an appropriate remedy for any such breach. Such injunctive
relief will be in addition to and not in limitation of or substitution for any
other remedies or rights to which the Company may be entitled at law or in
equity, including without limitation liquidated damages under this Agreement.

 

 -10- 

 

 

 

11.          Change of Control. Notwithstanding anything to the contrary in the
Company’s existing or future incentive plans or any award agreement granted to
Executive thereunder, upon a Change of Control, all of Executive’s outstanding
unvested equity-based awards granted pursuant to the incentive plans, at
Executive’s option, shall vest and become immediately exercisable and
unrestricted, without any action by the Board or any committee thereof. “Change
of Control” shall mean the first of the following events to occur after the
Effective Date:

 

(a)          a Person or one or more Persons acting as a group acquires
ownership of stock of the Company that, together with the Company stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company;

 

(b)          the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a majority of the directors then still in office who either
were directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved or recommended; and

 

(c)          a Person or one or more Persons acting as a group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of the Company determined immediately prior to such acquisition.

 

For purposes of this Section 11,

 

(i)          “Person” shall mean a “person” as defined in Section 7701(a)(1) of
the Code, except that such term shall not include (A) the Company (or any
Subsidiary thereof), (B) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(ii)           Stock ownership shall be determined in accordance with the
attribution rules of Section 318(a) of the Code.

 

(iii)         The gross fair market value of an asset shall be determined
without regard to any liabilities associated with that asset.

 

 -11- 

 

 

 

(iv)        A “Change of Control” shall not be occur (A) by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the holders of the common stock of the Company immediately prior
to such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of the Company immediately following such transaction or series of
transactions, and (B) as a result of any primary or secondary offering of
Company common stock to the general public through a registration statement
filed with the Securities and Exchange Commission.

 

12.          Clawback. Notwithstanding anything contained herein to the
contrary, any amounts paid or payable to Executive pursuant to this Agreement or
otherwise by the Company, including, but not limited to, any equity compensation
granted to Executive, may be subject to forfeiture or repayment to the Company
in accordance with Internal Revenue Code Section 409A and pursuant to the
clawback policy as adopted by the Board and as such may be amended by the Board
from time to time, and Executive hereby agrees to be bound by any such policy.

 

13.          Compliance with Code Section 409A.

 

a.           It is intended that each payment or installment of payments
provided under this Agreement is a separate “payment” for purposes of Code
Section 409A. 

 

b.           Notwithstanding anything to the contrary herein, if the Company
determines (i) that on the date of Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or at such other
time that the Company determines to be relevant, Executive is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company, and (ii) that any payments to be provided to Executive pursuant to
this Agreement are or may become subject to the additional tax under Code
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Code Section
409A if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of Executive’s death.  Any
payments delayed pursuant to this Section 13(b) shall be made in a lump sum on
the first day of the seventh month following Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
sooner, the date of Executive’s death.  It is intended that Agreement shall
comply with the provisions of Code Section 409A so as not to subject Executive
to the payment of additional taxes and interest under Code Section 409A. In
furtherance of this intent, this Agreement shall be interpreted, operated, and
administered in a manner consistent with these intentions.

 

c.           Notwithstanding anything herein to the contrary, a termination of
Executive’s employment shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A, and for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment,” “termination date,” or similar terms shall mean
“separation from service.”

 

 -12- 

 

 

 

d.           For the avoidance of doubt, the Company shall pay any amounts that
are due under this Agreement following Executive’s termination of employment,
death, Disability or other event within the periods of time that are specified
in this Agreement, provided, however, that the Company, in its sole and absolute
discretion, shall determine the date or dates on which any such payment shall be
made during such specified period.

 

e.           By accepting this Agreement, Executive hereby agrees and
acknowledges that neither the Company nor its Subsidiaries make any
representations with respect to the application of Code Section 409A to any tax,
economic or legal consequences of any payments payable to Executive hereunder. 
Further, by the acceptance of this Agreement, Executive acknowledges that (i)
Executive has obtained independent tax advice regarding the application of Code
Section 409A to the payments due to Executive hereunder, (ii) Executive retains
full responsibility for the potential application of Code Section 409A to the
tax and legal consequences of payments payable to Executive hereunder and (iii)
the Company shall not indemnify or otherwise compensate Executive for any
liability incurred as a result of the failure of this Agreement to comply, in
form or operation, with the requirements of Code Section 409A.  The parties
agree to cooperate in good faith to amend such documents and to take such
actions as may be necessary or appropriate to comply with Code Section 409A.

 

14.          Prevailing Party’s Litigation Expenses. In the event of litigation
between the Company and Executive related to this Agreement, the non-prevailing
party shall reimburse the prevailing party for any costs and expenses
(including, without limitation, attorneys’ fees) reasonably incurred by the
prevailing party in connection therewith.

 

15.          Withholding. All amounts payable to Executive hereunder shall be
subject to required payroll deductions and tax withholdings.

 

16.          Adjudication of Agreement.

 

a.           If any court or arbitrator of competent jurisdiction holds that any
restriction imposed upon Executive by this Agreement exceeds the limit of
restrictions that are enforceable under applicable law, the parties desire and
agree that the restriction will apply to the maximum extent that is enforceable
under applicable law, agree that the court or arbitrator so holding may reform
and enforce the restriction to the maximum extent that is enforceable under
applicable law, and desire and request that the court or arbitrator do so.

 

b.           If any court or arbitrator of competent jurisdiction holds that any
provision of this Agreement is invalid or unenforceable, the parties desire and
agree that the remaining parts of this Agreement will nevertheless continue to
be valid and enforceable.

 

17.         Modification Or Waiver Of Agreement. No modification or waiver of
this Agreement will be valid unless the modification or waiver is in writing and
signed by both of the parties. The failure of either party at any time to insist
upon the strict performance of any provision of this Agreement will not be
construed as a waiver of the right to insist upon the strict performance of the
same provision at any future time.

 

 -13- 

 

 

 

18.          Notices. Any notices required or permitted under this Agreement
will be sufficient if in writing and sent by certified mail to, in the case of
Executive, the last address he has filed in writing with the Company or, in the
case of the Company, its principal office.

 

19.          Opportunity To Consider Agreement; Legal Representation. Executive
acknowledges that he has had a full opportunity to consider this Agreement, to
offer suggested modifications to its terms and conditions, and to consult with
an attorney of his own choosing before deciding whether to sign it.

 

20.          No Rule Of Strict Construction. The language of this Agreement has
been approved by both parties, and no rule of strict construction will be
applied against either party.

 

21.          Entire Agreement. This Agreement contains all of the agreements
between the parties relating to Executive’s employment with the Company. The
parties have no other agreements relating to Executive’s employment, written or
oral. This Agreement supersedes all other agreements, arrangements, and
understandings relating to Executive’s employment, and no such agreements,
arrangements, or understandings are of any force or effect. The parties will
execute and deliver to each other any and all such further documents and
instruments, and will perform any and all such other acts, as reasonably may be
necessary or proper to carry out or effect the purposes of this Agreement.

 

22.          Assignment Of Agreement. Executive has no right to transfer or
assign any or all of his rights or interests under this Agreement. The Company
may assign its rights and interests under this Agreement to any successor entity
as part of any sale, transfer, or other disposition of all or substantially all
of the assets of the Company.

 

23.          Headings. The descriptive headings of the paragraphs and
subparagraphs of this Agreement are intended for convenience only, and do not
constitute parts of this Agreement.

 

24.          Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

25.          Choice Of Forum. The parties agree that the proper and exclusive
forum for any action or arbitration arising out of or relating to this Agreement
or arising out of or relating to Executive’s employment by the Company will be
Maricopa County, Arizona, and that any such action or arbitration will be
brought only in Maricopa County, Arizona. Executive consents to the exercise of
personal jurisdiction in any such action or arbitration by the courts or
arbitrators of Maricopa County, Arizona.

 

26.          Governing Law. This Agreement will be construed in accord with and
any dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by the laws of the State of Arizona, without
reference to the choice of law principles thereof.

 

 -14- 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated at their respective signatures below.

 

DATED this 13th day of January, 2016.

 

  /s/ Thomas C. LaVoy   Thomas C. LaVoy

 

DATED this 13th day of January, 2016.

 

  IsoRay, Inc., a Minnesota corporation         By: /s/ Brien Ragle     Brien
Ragle   Its: CFO

 

 -15- 

 